EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of March 24, 2021.

Claims 2-6, 9, 26, and 27 have been cancelled and claims 28-30 added.

Applicant’s amendment to claims 1, 10, 11, and 15 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1 and 15 overcome the previously presented 35 USC 102(a)(1) rejections thereof.

Claims 1 and 15 are allowable. The restriction requirement between species, as set forth in the Office action mailed on August 11, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of August 11, 2020 is withdrawn.  Claims 16-18 and 25, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claims 1, 7, 8, 10-25, and 28-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 15: The prior art of record fails to disclose or suggest that the body has a pair of shoulders formed in the outer surface thereof and a recessed portion formed between the shoulders, the centralizer is disposed along the recessed portion, and the groove is formed in and around the recessed portion adjacent to one of the shoulders as recited in the claimed combination.

Regarding claims 7, 8, 10-14, 16-25, and 28-30:  These claims are considered allowable due to their dependence on or incorporation of one of the above claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


3/30/2021